Citation Nr: 0412242	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant served on active duty from June 20, 1957 to 
August 17, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In September 2002, the appellant testified at an RO hearing.  
In September 2003, the appellant also testified at a hearing 
held at the VA facility in San Antonio, Texas, before the 
undersigned, who was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the requested action 
that follows.  VA will notify the appellant if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim, specifically 
dated during or shortly after his 
discharge from service.  

2.  The RO should request the appellant 
to provide the names, addresses, and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who have treated or 
evaluated him for a disorder of the 
spine.  The appellant testified before 
the undersigned that, within the last 
several years, his private chiropractor 
told him that his current back trouble 
was due to trauma sustained in a 1957 bus 
accident during service.  When the 
requested information and any necessary 
authorizations are received, the RO 
should obtain a copy of records from each 
health care provider the appellant 
identifies that might have records, 
including his chiropractor.  If records 
are unavailable, please have the provider 
so state. 

3.  After completion of 1 and 2 above, 
the appellant should be scheduled for a 
VA examination by a physician with 
appropriate expertise to identify and 
clarify the nature, time of onset, and 
etiology of any disorder of the spine 
found, to include arthritis.  The claims 
folder and treatment records must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All tests or studies deemed 
necessary to make this determination 
should be done or ordered by the 
physician, including x-ray examination 
and range of motion studies expressed in 
degrees.  For any identified disorder of 
the spine found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder (1) 
is etiologically related to trauma caused 
by a bus accident that occurred during 
the appellant's military service in 1957 
or (2) is due to post-service or age-
related causes.  The examiner should 
indicate whether arthritis was manifested 
within one year of discharge from 
service.  The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The appellant 
maintains that he injured his back in a 
bus accident while he was in service.  A 
military buddy corroborated the account 
of the bus accident in a written 
statement received in December 2002.  
According to private x-ray studies from 
June 1999 and June 2000, the appellant 
has mild degenerative arthritis of the 
thoracic and lumbosacral spine.  The 
appellant maintains that a private 
chiropractor told him that his current 
back disorder was caused by trauma 
sustained in the 1957 bus accident.  A 
complete rationale should be provided for 
any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  Thereafter, the RO should 
readjudicate this claim, in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
they should be afforded the requisite 
period of time for a response.

The purpose of this remand is to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the appellant is 
advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




